IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

AMARILLO DIVISION
UNITED STATES OF AMERICA §
Plaintiff,
V. Criminal Action No. 2:19-CR-00154-Z-BR
BTA HI FAMILY HOLDINGS, LTD. CO.
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On October 22, 2019, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
BTA HUI Family Holdings, Ltd. Co. filed no objections to the Report and Recommendation within the
fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant
matters of record in the above referenced cause—including the elements of the offense, Factual
Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the Report
and Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by
the United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of
Defendant BTA II Family Holdings, Ltd. Co. was knowingly and voluntarily entered; ACCEPTS the
guilty plea of Defendant BTA III Family Holdings, Ltd. Co.; and ADJUDGES Defendant BTA II
Family Holdings, Ltd. Co. guilty of Count One in violation of 18 U.S.C. § 1014. Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, November 6, 2019.

 

MATHEW J. HACSMARYK
TED STATES DISTRICT JUDGE

 
